Citation Nr: 1618104	
Decision Date: 05/05/16    Archive Date: 05/13/16

DOCKET NO.  14-28 200A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a disability rating greater than 60 percent for peripheral neuropathy of the right lower extremity.

2. Entitlement to a disability rating greater than 20 percent for peripheral neuropathy of the left lower extremity.

3. Entitlement to a disability rating greater than 10 percent for peripheral neuropathy of the right upper extremity.

4. Entitlement to a disability rating greater than 10 percent for peripheral neuropathy of the left upper extremity.

5. Entitlement to an increased evaluation for post-traumatic stress disorder (PTSD), currently evaluated as 0 percent disabling.

6. Entitlement to a total disability evaluation based on individual unemployability (TDIU).

REPRESENTATION

Appellant represented by:	Andrew R. Rutz, Attorney


ATTORNEY FOR THE BOARD

Matthew Miller, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the U.S. Navy from February 1959 to February 1982.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Any future consideration of this Veteran's case should take into account the existence of these records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to a disability rating greater than 60 percent for peripheral neuropathy of the right lower extremity, entitlement to a disability rating greater than 20 percent for peripheral neuropathy of the left lower extremity, entitlement to a disability rating greater than 10 percent for peripheral neuropathy of the right upper extremity, entitlement to a disability rating greater than 10 percent for peripheral neuropathy of the left upper extremity, and entitlement to an increased evaluation for post-traumatic stress disorder (PTSD), currently evaluated as zero percent disabling are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's service-connected disabilities meet the percentage requirements for the award of a TDIU, and the evidence demonstrates that he is unable to secure or follow a substantially gainful occupation by reason of his service-connected disabilities.


CONCLUSION OF LAW

The criteria for TDIU have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist a claimant in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015). The VCAA applies in the instant case. However, the Board's grant of a TDIU herein represents a complete grant of the benefit sought on appeal. Thus, no further discussion of VA's duty to notify and assist is necessary.

Law and Analysis

The Veteran contends that his service-connected disabilities render him unemployable and that he is therefore entitled to a TDIU. The Board notes that, generally, total disability will be considered to exist when there is present any impairment of mind or body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. § 3.340 (2015).

Total disability ratings are authorized for any disability or combination of disabilities for which the Schedule for Rating Disabilities prescribes a 100 percent disability evaluation, or, with less disability, if certain criteria are met. Id. Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. Disabilities of one or both upper extremities, or one or both lower extremities, including the bilateral factor, and disabilities resulting from a common etiology or a single accident or disabilities affecting a single body system will be considered as one disability. 38 C.F.R. §§ 3.340, 3.341, 4.16(a). In exceptional circumstances, where a veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment. 38 C.F.R. § 4.16(b).

In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). Consideration may not be given to the impairment caused by nonservice-connected disabilities. See 38 C.F.R. §§ 3.341, 4.16, 4.19.

When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor. 38 C.F.R. § 4.3 (2015).

Service connection is currently in effect for the following disabilities: peripheral neuropathy of the right lower extremity (60 percent disabling); invertebral disc syndrome (40 percent disabling); peripheral neuropathy of the left lower extremity (20 percent disabling); diabetes mellitus (20 percent disabling); peripheral neuropathy of the right upper extremity (10 percent disabling); peripheral neuropathy of the left upper extremity (10 percent disabling); arteriosclerotic heart disease (10 percent disabling); erectile dysfunction (0 percent disabling); and PTSD (0 percent disabling). The combined rating for his service-connected disabilities is 90 percent. Thus, the Veteran meets the minimum percentage requirements for consideration of a TDIU under 38 C.F.R. § 4.16(a). What remains to be determined is whether the Veteran's service-connected disabilities render him unemployable.

For the Veteran to prevail in a claim for TDIU, the evidence must show that he is unable to pursue a substantially gainful occupation due to his service-connected disabilities. The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough. A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment. Van Hoose v. Brown, 4 Vet. App. 361 (1993).

While in-service, the Veteran worked as a Morse Code Officer and Voice Intercept Officer. The Veteran's post-service career included work as a retail sales technician. He later received his B.A. degree and worked in the insurance and defense contracting industries until his retirement in 2002. 

In his January 2016 VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, the Veteran indicated he was last employed in February 2003. He asserted that he could no longer work due to his service-connected upper and lower peripheral neuropathy and PTSD. 

In support of his claim, the Veteran submitted a February 2015 vocational evaluation performed by Mr. C. Young, a Certified Rehabilitation Counselor. Mr. Young indicated that he had reviewed the Veteran's claim file prior to the evaluation. The evaluation claims that that the Veteran has significant and severe limitations from a vocational perspective. The evaluation states that the Veteran's upper and lower peripheral neuropathy causes pain in his hands and feet and that he has difficulty walking and typing. The evaluation also noted that the Veteran has dexterity problems and is required to sit for most of the day with his legs elevated. The evaluation concluded that due to the Veteran's service-connected limitations, it was more likely than not that he would be unable to secure or follow a gainful occupation. 

The Board notes that the Veteran has not received a VA examination in connection with his TDIU claim. The most pertinent VA examination was performed in September 2010, which suggested that the Veteran's PTSD did not interfere with his employment, but his peripheral neuropathy decreased his mobility, dexterity, and strength, which caused him to be assigned different work duties. In any case, no VA examiner has considered the combined effect of all the Veteran's service-connected disabilities on his functional impairment. 

The Board is charged with the duty to assess the credibility and weight given to evidence. Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). In this capacity, the Board finds significant the February 2015 independent vocational examination opining that due to the Veteran's service-connected disabilities, it was more likely than not that he would be unable to work due to his service-connected disabilities. The record also demonstrates additional functional impairment due to decreased mobility, strength, and dexterity, which places a significant barrier to the Veteran maintaining gainful employment in the field for which he has experience and thus certainly bolsters his claim for unemployability. The ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator. Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013) ("applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner"). In light of the above, Board finds that the evidence of record supports the grant of TDIU. 

In making this determination, the Board emphasizes that, in the present case, the TDIU award is based on the combined effects of the Veteran's service-connected disabilities, as opposed to any single disability alone. That is to say, the Veteran is not unemployable based on any single disability alone, but on the collective impact of all his service-connected disabilities. See Guerra v. Shinseki, 642 F.3d 1046  (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 250-51 (2010); Bradley v. Peake, 22 Vet. App. 280, 293 (2008). 


ORDER

Entitlement to a total disability evaluation based on individual unemployability (TDIU) is granted subject to the laws and regulations governing the payment of monetary benefits.


REMAND

The Veteran contends that his service-connected upper and lower extremity peripheral neuropathy and PTSD are more disabling that their current evaluations reflect.

Review of the claims folder reveals that the Veteran has not been afforded a pertinent VA examination since September 2010, and has submitted additional evidence in support of his claims. 

Specifically, a September 2011 statement from the Veteran's private neurologist, S. Hamnik, M.D., indicates that the Veteran suffers from severe bilateral pain in his hands and feet and that his neuropathy has greatly worsened both clinically and in neurophysiological testing parameters. Dr. Hamnik also stated that the Veteran was suffering from severely progressive neuropathy and suggested that the Veteran was likely to become completely incapacitated in a short amount of time. The Board notes that the February 2015 independent vocational evaluation discussed above also opined that the Veteran's service-connected disabilities impacted his employment, another indication that they have worsened.

Since there may have been significant changes in the service-connected peripheral neuropathy and PTSD since his last pertinent examination, and to ensure that the Veteran's own complaints are sufficiently considered by a VA examiner, the Board finds that a contemporaneous examination is needed. See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995); see Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disabilities, fulfillment of statutory duty to assist requires a contemporaneous medical examination - particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (the Board should have ordered a contemporaneous examination of the veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain and associate with the Veterans Benefits Management System (VBMS) record copies of all clinical records, both VA and non-VA, pertaining to treatment of the Veteran for his service-connected upper and lower peripheral neuropathy and PTSD that are not already in the file. 
 
2. Schedule the Veteran for appropriate VA examinations to reassess the severity of his service-connected upper and lower peripheral neuropathy and PTSD. The VBMS file must be made available to the examiner for review of the case. A notation to the effect that this record review took place should be included in the report. All indicated tests and studies should be performed, and the examiner should review the results of any testing prior to completing the report. 


3. Thereafter, the Veteran should be afforded appropriate VA examinations to determine the current severity his service-connected upper and lower peripheral neuropathy and PTSD. In accordance with the latest worksheet for rating such disorders, the examiners are to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his upper and lower peripheral neuropathy and PTSD. The examiners must provide a fully reasoned and supported rationale for any opinion offered.

4. After the above actions are completed in compliance with the terms of this remand, if the claims are not fully granted, a supplemental statement of the case should be issued and the claims should be returned to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


